Case 1:19-cv-07193-EK-RML Document 29 Filed 04/12/21 Page 1 of 1 PagelD #: 78

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DESTINY RIVERA,

 

Civil Action No.: 19-CV-07193
Plaintiff, (EK)(RML)

-against-
STIPULATION OF DISMISSAL

WITH PREJUDICE

 

HERITAGE EQUITY PARTNERS, THe
WILLISAMSBURG HOTEL BK LLC, and VAUGHN
FERREIRA,

Defendants.

ipa tala aaa ac nme enamine acetate

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned,
attorneys of record for the respective parties in the above-captioned action, and that no party is
an infant or incompetent, that pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil
Procedure, all the claims asserted or that could have been asserted in this action are hereby
dismissed with prejudice, with each party bearing its own costs and fees.

Dated: New York, New York

 

 

 

March Ib , 2021
MCLAGHLIN & STERN LLP KAUFMAN BORGEEST & RYAN LLP
By: a= By: i
‘Brett R-Gallaway, Esq. Joan M. Gilbride, Esq.
260 Madison Ave 120 Broadway, 14" Floor
New York, New York 10016 New York, New York 10271
Telephone: 212-448-1100 Telephone: 212-980-9600
E-mail: baallaway@mclaughlingtern.com Facsimile: 212-980-9291
Attorneys for Plaintiff \ E-mail: jgilbride@kbrlaw.com

Attorneys for Defendants

7169747
